Case 7:18-cv-00647-EKD-RSB Document 76 Filed 03/29/21 Page 1 of 1 Pageid#: 579




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

  MOUNTAIN VALLEY PIPELINE, LLC,                   )
                                                   )
         Plaintiff,                                )
                                                   )
  v.                                               )      Civil Action No. 7:18-cv-00647
                                                   )
  4.72 ACRES OF LAND, OWNED BY                     )      By: Elizabeth K. Dillon
  FRED W. VEST,                                    )          United States District Judge
                                                   )
         Defendant.                                )

                           MEMORANDUM OPINION AND ORDER

        Defendant, who owns the land that is the subject of this case, has moved for a jury view

 (Dkt. No. 46) in this condemnation action under the Natural Gas Act, 15 U.S.C. § 717 et seq.,

 involving the acquisition of permanent and/or temporary easements by Mountain Valley Pipeline

 (MVP). MVP does not object. (Dkt. No. 48.) While a jury view is not required by law, the

 court agrees that an in-person jury view is helpful, where practicable, because the jury is to

 determine the just compensation for the taking.

        Thus, the court GRANTS the motion for a jury view (Dkt. No. 46) subject to the

 conditions during the trial dates regarding logistics (including, but not limited to, access to the

 property, weather, and transportation), security (including, but not limited to, the health and

 safety of the jurors, parties, counsel, and court personnel), and time constraints. Should the court

 determine that an in-person jury view is not practicable at the time of trial, then the parties will

 have the opportunity to use photographs, or pre-recorded or live video.

        Entered: March 29, 2021.

                                                        /s/ Elizabeth K. Dillon
                                                        Elizabeth K. Dillon
                                                        United States District Judge
